Citation Nr: 1613604	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right knee injury, status post medial plica repair.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2015, the Board remanded the claim for further development.


FINDING OF FACT

The weight of the evidence reveals that since October 20, 2009, the residuals of a right knee injury, status post medial plica repair, have been manifested by a dislocated semilunar cartilage with frequent episodes of pain and effusion into the joint.


CONCLUSION OF LAW

Since October 20, 2009, the residuals of a right knee injury, status post medial plica repair, more nearly approximates the criteria for a 20 percent disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the February 2010 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a January 2016 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment records, to include additional VA treatment records pursuant to the remand.  In a February 2016 VA Form 646 (statement of accredited representative in appealed case), the representative argued that a September 2015 VA examination was done in a hastily manner and therefore inadequate.  The Board notes that the VA examinations, to include the September 2015 one and regardless of the amount of time taken to conduct them, provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disability.  Therefore, the Board finds that these examinations are adequate on which to base a decision.

In light of the above, the RO complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2015).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable. 

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).
 
Leg flexion limited to 60, 45, 30, and 15 degrees warrant noncompensable, 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Ankylosis is not shown in this case given that the Veteran is able to move both of his knees in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015).
 
Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29 (2015).

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Analysis

In a May 1990 rating decision, the RO granted service connection for residuals of a right knee injury, status post medial plica repair and assigned a 10 percent disability rating under Diagnostic Code 5299-5259.  On February 8, 2010, the RO received the Veteran's claim for an increased rating.
 
The record on appeal demonstrates that, in addition to status post medial plica repair, medical professionals have diagnosed osteoarthritis, maceration of the anterior horn of the lateral meniscus, mild chondromalacia of patella, and Baker's cyst.  The Board, however, is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Although the right knee disability is rated under Diagnostic Code 5259, the Board will consider whether a higher rating is warranted under Diagnostic Code 5258.  The Board notes that a separate rating under Diagnostic Code 5258 cannot be granted because assigning separate ratings under both Diagnostic Code 5258 and Diagnostic Code 5259 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  For these reasons, the Board finds that a separate rating under 5258 is not possible.  Instead, the evidence must show that a 20 percent rating is warranted based on a dislocated semilunar cartilage.

An October 20, 2009 VA magnetic resonating imaging (MRI) scan of the right knee shows a maceration of the anterior horn of the lateral meniscus and small joint effusion.  Oher than an October 2011 record, VA treatment records since December 2009 show no palpable swelling or effusion on physical examination.  The October 2011 VA treatment record reveals minimal swelling.  Moreover, VA treatment records since December 2009 reflect no locking.  At the March 2010 VA examination, the Veteran had a positive McMurray's test on the lateral aspect of his right knee and a lateral meniscus tear was diagnosed.  He also had tenderness in the medal and lateral patellar facets as well as in the lateral joint line.  There was mild effusion in the right knee.  A March 2012 VA examiner did not address whether the Veteran has a meniscus (semilunar cartilage) disability but did note that the Veteran had effusion in the right knee as a residual of the in-service surgery.  The September 2015 VA examiner noted that the Veteran has a meniscal tear of the right knee manifested by frequent episodes of joint pain and frequent episodes of joint effusion.  

Although there is no evidence of frequent episodes of locking, the weight of the evidence reveals that the residuals of a right knee injury, status post medial plica repair, have been manifested by a dislocated semilunar cartilage with frequent episodes of pain and effusion into the joint.  The residuals of a right knee injury, status post medial plica repair, more nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 5258 than the criteria for a 10 percent disability rating under Diagnostic Code 5259.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258.

Turning to limitation of motion, the Veteran has arthritis and there is evidence of limitation of motion in the right knee.  However, the criteria compensable evaluations under Diagnostic Codes 5260 and 5261 are not met.  VA treatment records since December 2009 show that at worst range of motion in the right knee was from zero to 80 degrees.  At the March 2010 VA examination, the range of motion for the right knee was from five to 90 degrees.  At the March 2012 VA examination, the range of motion for the right knee was from zero to 105 degrees.  At the September 2015 VA examination, the range of motion for the right knee was from zero to 120 degrees.  

Furthermore, a separate compensable rating under 5003 would be prohibited by the anti-pyramiding provisions of 38 C.F.R. § 4.14.  In essence, the diagnostic codes overlap in ratings based on pain and swelling of the joint; therefore, assigning a separate ratings under both Diagnostic Code 5258 and Diagnostic Codes 5003 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition). 

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)  and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at March 2010 VA examination, the Veteran had pain with flexion to 90 degrees.  The examiner noted that it is certainly feasible that he could have increased pain or loss of motion as the Veteran describes it, particularly after activity, but that to try and address this in medical terms is a matter of mere speculation.  

At the March 2012 VA examination, range of motion in the right knee after three repetitions was zero to 105 degrees and thus no additional limitation of motion after repetitive-use testing.  The functional loss or impairment was less movement than normal, pain on movement, and swelling.  The Veteran reported that the functional impact during flare-ups was a throbbing and pins-and-needles sensation.  In a January 2015 addendum to the March 2012 VA examination, a VA doctor stated that she cannot report further loss of range of motion due to knee flare-ups without resorting to mere speculation as this would require examination of the Veteran during a flare-up.  

At the September 2015 VA examination, the Veteran reported that his functional loss was increased pain and the loss of the ability to squat or walk long distances.  There was no additional functional loss or loss of range of motion after three repetitions and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran was examined during a flare-up.  The examiner determined that pain and fatigue, but not weakness or incoordination, significantly limited functional ability during a flare-up.  In short, the Board finds that the findings of pain and fatigue during a flare-up are contemplated by the 20 percent rating assigned herein.  

As to whether a separate rating is warranted pursuant to Diagnostic Code 5257, at the March 2010 VA examination the Veteran was stable to varus and valgus stresses and the Lachman's and posterior drawer tests were negative.  At the March 2012 VA examination, Lachman's and posterior drawer tests were normal.  The examiner noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  At the September 2015 VA examination, the tests for medial instability (valgus), lateral instability (varus), anterior instability (Lachman), and posterior instability (posterior drawer) were all normal.  The examiner noted that there was no history of recurrent subluxation or lateral instability.  VA treatment records show no ligament laxity.  The Board has considered that the Veteran's complaint of his knee occasionally giving way.  The Board finds the Veteran competent and credible in his reporting of this symptom.  The Board, however, ultimately places more weight on the consistent results of his VA examinations and VA treatment records, which revealed no objective evidence of instability in his right knee.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Consequently, a separate disability rating under Diagnostic Code 5257 is not warranted.

With regard to the one-year period prior to February 8, 2010, the date of the claim, the evidence shows that effusion was first noted in a VA MRI scan of the right knee conducted on October 20, 2009.  There is no evidence of frequent pain into the joint due to a meniscus tear beginning prior to October 20, 2009.  Thus, there is evidence of an increase in disability during the one-year period prior to the date of the claim.  As such, the effective date for the 20 percent disability rating is October 20, 2009.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities - painful limitation of flexion; painful, and at times limited, extension; and a lateral meniscus tear with effusion and joint pain - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board also notes that a total disability rating based on individual unemployability (TDIU) has been granted and that the Social Security Administration awarded disability benefits with the right knee disability being the secondary disability.  While the right knee disability results in some employment impairment, a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

A 20 percent disability rating, but not higher, effective October 20, 2009, is granted for residuals of a right knee injury, status post medial plica repair, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


